People v Colon (2017 NY Slip Op 02884)





People v Colon


2017 NY Slip Op 02884


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Friedman, J.P., Richter, Mazzarelli, Feinman, Gische, JJ.


3692 4297/02

[*1]The People of the State of New York, Respondent,
vJose Colon, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Désirée Sheridan of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Powers of counsel), for respondent.

Order, Supreme Court, Bronx County (Alberto Lorenzo, J.), entered November 19, 2014, adjudicating defendant a level three predicate sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument, and were in any event outweighed by the extreme seriousness of the underlying sex crimes, as well as defendant's extensive record of sexual recidivism.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK